Citation Nr: 1529442	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  07-34 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable initial rating for diabetic retinopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to December 1981. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In pertinent part, in the March 2006 rating decision the RO granted service connection for diabetic retinopathy and assigned a noncompensable initial rating, effective from January 27, 2005.  The decision also denied service connection for hypertension.

The Veteran provided testimony at a November 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In January 2011, the Board remanded these claims so that due process considerations could be adhered to, as well as so additional development of the evidence could be conducted.  In part, the January 2011 remand instructions sought to afford the Veteran examinations.  These took place in 2011 and 2012.  A VA opinion was also provided in 2014.  These ordered medical examinations/opinions substantially complied with the January 2011 remand instructions and no further action to ensure compliance with the remand directives is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board does observe that the service-connected diabetic retinopathy, initially essentially separately rated (see March 2006 and February 2007 rating decisions), was later expanded, or folded into, the compensable ratings assigned for several other service-connected disabilities.  See rating decisions dated in April and October 2012, and August 2014.  This action, however, does not alter the procedural posture of the instant increased rating claim.  See October 2014 VA Form 8, Certification of Appeal.  As noted by the RO in its August 2014 rating decision, noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

In addition, as part of the Board's January 2011 remand, it was observed that in an October 2007 rating decision the RO granted entitlement to service connection for diabetic peripheral neuropathy of the right upper extremity and assigned an initial rating of 10 percent.  Later, in October 2007, the RO received the Veteran's notice of disagreement (NOD) in which the Veteran contended that a higher initial rating was warranted.  The Board noted in January 2011 that a statement of the case (SOC) had not been issued subsequent to the receipt of the timely notice of disagreement (see 38 U.S.C.A. § 7105), and remanded the issue for proper development, to include issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The SOC was issued to the Veteran in April 2012; however, he did not perfect his appeal by the submission of a timely substantive appeal.  The claim therefore is not now before the Board for appellate review.  

The Board notes that it has reviewed both the Veteran's physical claims file and his paperless Veterans Benefits Management System (VBMS) and Virtual VA claims file.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has hypertension which is causally or etiologically related to his military service, which had its onset during active service or was manifest to a compensable degree within one year after discharge from active service, or is secondary to a service-connected disability.

2.  For the entire initial rating period from January 27, 2005, the competent medical evidence of record indicates that the Veteran's service-connected diabetic retinopathy has been productive of distant and near visual acuity which is, at worst, correctable to 20/40 bilaterally.  The Veteran does not have a visual field defect or a condition that may result in visual field defect.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during active duty service, may not be service connected on a presumptive basis, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for an initial compensable disability rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31 (2014); 38 C.F.R. §§ 4.75, 4.84, Diagnostic Code 6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence of record, in both the Veteran's paper claims folder and in the electronic claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).






VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).

Further, upon receipt of a claim for service connection for a disability, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, as is the case here, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the veteran then files a NOD with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in sections 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. §§ 5103(A), 7105(d).

As to the service connection claim on appeal, compliant notice was provided to the Veteran in May 2005.  This notice informed the Veteran of the evidence needed to substantiate his service connection claim and of his and VA's respective duties in obtaining evidence.  He was also supplied in March 2006, though just after (in the same month) the issuance of the rating decision on appeal, notice with regard to assignment of disability ratings and effective dates.  As for the timing of this specific notice, to the extent there was pre-adjudication, the timing complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice).  To the extent that the notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying notice, the claim of service connection was readjudicated as evidenced by the statement of the case (SOC) in October 2007, and several supplemental SOC's (SSOC's) thereafter.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Lastly, the Board finds that if VA somehow failed to provide adequate 38 U.S.C.A. § 5103(a) notice, such notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the SOC, the SSOC's, and the Board's remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his service connection claim.  Records, including medical, have also been obtained from the Social Security Administration (SSA).  The Veteran has not identified any other outstanding records that are pertinent to the service connection issue currently on appeal.

The Veteran is also shown to have, relating to his instant service connection claim, been afforded several VA medical examinations (and/or opinions), including in February 2006, August 2011, May 2012, and August 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case, when taken together, are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinions considered all of the pertinent evidence of record and the statements of the appellant, and the examiner provided complete rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Concerning the instant increased rating claim, in this case, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued an October 2007 SOC in response to the Veteran's May 2006 NOD with the initial rating assigned.  The SOC provided a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran with development of evidence.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any unobtained medical records.

In addition, as discussed below, the Veteran is shown to have been afforded multiple VA examinations with respect to the issue on appeal.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the disability under the rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim seeking a higher initial rating for his service-connected diabetic retinopathy has been satisfied.

Laws and Regulations/Factual Background/Analysis

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as hypertension, if the disease became manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Here, hypertension was not diagnosed during this presumptive period.  In any event, the Veteran has consistently claimed that this disorder is related to service-connected disabilities, and has on many occasions provided a history of his hypertension not developing until several years after his service separation in 1981.  

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions include hypertension.


Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.



Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The Veteran testified at his November 2010 hearing that his hypertension was first diagnosed in 2002, and was essentially caused by his service-connected diabetes.

Not all of the Veteran's service treatment records have been associated with the Veteran's claims folder.  Since, however, he is asserting that service connection is warranted on a secondary basis, and has conceded his hypertension was first shown in 2002, many years after his 1981 service separation, he is not here prejudiced by this lack of records.  

Post service medical records include a November 2003 private medical record, showing diagnoses of hypertension and Type II diabetes.  

A private medical record, received by VA in February 2005, shows that a physician commented that hypertension can be related to, and caused by, diabetes mellitus.  He did not, however, relate the Veteran's hypertension to his diabetes mellitus.  

Of record is the report of a February 2006 VA diabetes mellitus examination.  This report notes the Veteran gave a history of having had high blood pressure for three to four years for which he took prescribed medication.  Essential hypertension was diagnosed; the examiner commented that it was not due to the Veteran's diabetes mellitus.  



The report of an August 2011 VA hypertension examination shows that the Veteran gave a history of hypertension beginning in 2002.  Hypertension was diagnosed.  The examiner opined that it was less likely as not that the hypertension was associated with the diabetes, as it was diagnosed in 2002, prior to his being diagnosed with diabetes in 2003.

The report of a September 2012 VA medical examination shows that Type II diabetes mellitus was diagnosed.  He was also noted to have diabetic nephropathy.  The examiner did not check the applicable box to indicate if the Veteran's hypertension was at least as likely as not due to his diabetes, or whether it had been permanently aggravated by the diabetes.  

Finally, an August 2014 VA medical opinion report shows that opinions were obtained pertaining to the instant service connection claim.  The Veteran was not examined at this time.  The examiner commented that the hypertension was not permanently aggravated by either the service-connected diabetes mellitus or diabetic nephropathy.

In summary, while not specifically argued, the record contains no competent evidence linking a current diagnosis of any hypertension to the Veteran's military service.  Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his claimed hypertension, because the competent evidence does not reveal a nexus between the Veteran's military service and the claimed disorder, or to a service-connected disability.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303, 3.310.

Further, as noted, as hypertension was not diagnosed within the applicable presumptive period, entitlement to service connection on a presumptive basis, pursuant to 38 C.F.R. §§ 3.307, 3.309, may not be granted. 




Initial Compensable Increased Rating

The Veteran essentially contends that an initial compensable disability rating should be assigned for his service-connected diabetic retinopathy.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id.  at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  Prior to December 2008, there was no Diagnostic Code specifically designated for retinopathy, and the Veteran's service-connected disability was evaluated pursuant to Diagnostic Code 6079.  As such, the record reflects it was evaluated based upon impairment of visual acuity.

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079, 38 C.F.R. § 4.83a (2007).  Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2007).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a.

A noncompensable evaluation is warranted where corrected vision in both eyes is 20/40 and a 10 percent evaluation is warranted where corrected vision is 20/40 in one eye and 20/50, 20/70, or 20/100 in the other eye.

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40, or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50, or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70.  Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  Diagnostic Codes 6064, 6068, 6072, 6075.


A 100 percent disability rating is warranted for:  (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes. Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id.

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id.

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id.

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2).


Pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The provisions of 38 C.F.R. § 4.76a explain how ratings are assigned based on impairment of field vision, as follows.

The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III.  The degrees lost are then added together to determine the total degrees lost. This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by 8 represents the average contraction for rating purposes.  38 C.F.R. § 4.76a.

According to Table III in 38 C.F.R. § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is:  temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  38 C.F.R. § 4.76a, Table III (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).



A private medical record, received in February 2005, shows that Type II diabetes was diagnosed.  The provider commented that this could cause blindness and other vision problems.  The Veteran was noted to wear glasses.  Vision testing was not undertaken.  

The Veteran was afforded a VA eye examination in February 2006.  The examiner noted upon examination that the Veteran's corrected visual acuity for both near and distant vision was 20/20 in both eyes.  The Veteran's tonometric pressure was 16 and 19, respectively, in the right and left eyes.  The examiner commented this was within normal range.  No visual field defects were noted.  The examiner commented that the Veteran was presbyopic, with myopia and some astigmatism.  Vision was normal when corrected.  Some random microaneurysms were observed over the posterior pole of the left eye, and this technically, stated the examiner, can be considered some very early faint diabetic retinopathy, though not any significance.  This was noted not to affect his vision, but technically speaking, diabetic retinopathy was present.  The examiner added the condition was likely to wax and wane, and was not to be considered a permanent thing.  

The Veteran was afforded another VA examination in August 2011.  The Veteran was diagnosed with cataract, and Type II diabetes mellitus with no retinopathy.  The Veteran reported complaints of eye pain, manifested by itchiness and dryness.  He described no periods of incapacitation nor the need to rest.  He also complained of occasional floaters, and removing his glasses to read.  Corrected vision bilaterally, both near and far, was 20/40 or better.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision with the near being worse.  The Veteran had no anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He had no corneal irregularity that resulted in severe irregular astigmatism.  He had no diplopia.  Tonometry testing showed results of 18 in the right eye, and 16 in the left eye.  Slit lamp, external and internal eye examination results were all normal.  The Veteran had no visual field defect.  He had no scarring or disfigurement attributable to any eye condition.  He also was not noted to have any incapacitating episodes.  The Veteran's eye condition did not impact his ability to work.  The examiner concluded by stating that the Veteran had early cataracts and no diabetic retinopathy, as well as no significant visual impairment which impacted his ability to work.  

In light of the evidence above, the Board finds against an initial compensable rating for diabetic retinopathy at any time since January 27, 2005.  The Veteran testified in November 2010 that his vision had worsened over the past several months, causing him to need a stronger eyeglass prescription.  He conceded he had a full field of vision.  The Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned zero percent evaluation is warranted and no more.  In this regard, the Board observes that the VA examination in February 2006 found that the corrected near and distant visual acuity of both eyes to be 20/20.  The Veteran's most recent examination in August 2011 revealed corrected near and distance vision 20/40 or better in both eyes.  These findings provided the Veteran's worse corrected visual acuity and warrant a zero percent rating.

The Board further finds that the record does not reflect the Veteran's service-connected diabetic retinopathy has resulted in impairment of field of vision, to include homonymous hemianopsia; loss of temporal half of the visual field; loss of the nasal half of the visual field; or concentric contraction of the visual field. Both the February 2006 and August 2011 VA examinations stated that the Veteran did not have a visual field defect (or a condition that may result in visual field defect).  Also, the August 2011 VA examination noted that the Veteran did not have diplopia.  A thorough review of the other evidence of record does not indicate impairment of visual field for either eye at any time during the appeal. 

For these reasons, the Board finds that the Veteran, at no time since January 27, 2005, does not meet or nearly approximate the schedular criteria (as in effect prior to December 10, 2008) for a compensable rating for his service-connected diabetic retinopathy.

The Board also notes that even if it were to evaluate the case based upon the current version of Diagnostic Code 6006 for retinopathy or maculopathy, the claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91   (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  This Code provides that such condition is evaluated based upon either visual impairment or incapacitating episodes, whichever results in the higher evaluation. See 38 C.F.R. § 4.79 (2014). The Veteran's service-connected diabetic retinopathy has already been evaluated based upon impairment of visual acuity, and the current criteria still provides that a noncompensable rating is to be assigned when both eyes are correctable to 20/40 or better distance.  Id.  Further, the August 2011 VA examiner stated that the Veteran did not have incapacitating episodes as defined by VA regulations, nor is such indicated by the other evidence of record.

The Board acknowledges the Veteran's own statements that he is entitled to a higher disability rating.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disability.

For the reasons stated above, the Board finds that the preponderance of evidence is against assigning an initial compensable rating, for any period of time on appeal, for diabetic retinopathy.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected diabetic retinopathy.  Complaints of reduced vision acuity are specifically contemplated by the rating criteria.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's service-connected disability now being evaluated is not productive of the manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for hypertension is denied.  

An initial compensable disability rating for diabetic retinopathy is denied for the entire period on appeal. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


